Title: To George Washington from Charles Simms, 14 March 1794
From: Simms, Charles
To: Washington, George


          
            Sir
            Alexandria [Va.] March 14th 1794
          
          Your Letter of the 29th of January inclosing a letter to Mr Keith, I received in due
            time, and immediately deliverd the Letter to him, who paid me the amount of my account
            against you as Executor of Colvils will and took my receipt for that Sum—and informd me
            that he should write to you by the then next succeeding Post. I therefore did not think
            it necessary to trouble you with a Letter on that subject—I am
            Just informed by a Son of Mr Robert McCreas, who formerly resided in this Town, but for
            some years past has lived in the State of Georgia, that his Father has made or intends
            to make application for the Marshals Office in the State of Georgia, and requests that I
            would make mention of him to you—And altho I cannot suppose that my recommendation will
            promote Mr MrCreas success in his application, yet I cou’d not refuse to bear testimony
            of his great worth and merit⟨.⟩ His upright and exemplary conduct as a magistrate and a
            Citizen while he lived in this town, gained him the esteem and friendship of all his
            acquaintances, his losses during the War compel’d him to seek for a support for a very
            deserving and numerous family in a new country—And his appointment to the Office he
            solicits will I am persuaded give real satisfaction to all who know him. I am with due respect Your Obedt Hbe Servt
          
            Ch: Simms
          
        